DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 07/12/2022. Claims 16-22 have been canceled, and new claims 21-25 have been added.

Claims 1-15 and 21-25 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chennavasin et al. (US 10,832,290), in view of Ray et al. (US 2017/0034593), Slushtz et al. (WO 2017/212472).

As to claims 1, 2 and 5, Chennavasin discloses the invention as claimed, including a method for machine-based prediction of visitation (624, 648, 650, Fig. 6; col. 24, line 65 – col. 25, line 18), the method comprising: 
acquiring first trace data showing corresponding routes previously traversed by devices over time in a region, the first trace data including unobserved portions of the corresponding routes for at least some of the devices (302, 304, Fig. 3; 506-508, Fig. 5; Figs. 19-21; col. 15, lines 17-29, “receive, as input, consumer activity data from a consumer activity data service or database 302 and consumer location data from a consumer location data service or database 304”; col. 18, lines 47-67, “current consumer activity data items may include, but are not limited to, a current location of the consumer, a current motion status of the consumer (e.g., whether the consumer is stationary, exercising, walking, riding a car, riding a train, bicycling, etc.)”; col. 24, lines 21-29, “a consumer is determined to take the same geographical route frequently”; col. 37, line 41 – col. 38, line 8, “data received via the method 1600 may indicate that the consumer frequently activates their mobile device (e.g., to check their email) at particular times or frequencies throughout the day”; col. 42, lines 9-16, “use location patterns to detect other consumer habits. For example, local context data may indicate that the consumer stops at a particular coffee shop every morning”; col. 42, lines 39-46, “gathering information to construct a consumer location pattern”; col. 42, lines 47-58, “At action 1904, a consumer location pattern is determined using the local context data. The consumer location pattern includes a plurality of locations and times which serve to indicate a pattern of behavior by the consumer. Frequently visited locations may be identified by the system”); 
forming, by a second machine-learned network, a first graph linking pairs of the devices with edges assigned a similarity between the pairs of the devices (Fig. 6; Fig. 11; 1202, Fig. 12; col. 21, lines 20-37, “cluster analysis circuitry 610 may implement any suitable technique including statistical analysis, machine learning”; col. 22, lines 17-32, “consumers who are or were in the same or similar local context are likely to have similar interests in promotions and similar purchase patterns…cluster analysis circuitry 616 may implement any suitable technique including statistical analysis, machine learning”; col. 22, line 51 – col. 23, line 9, “consumers who are performing the same or similar activities are likely to have similar interests in promotions and similar purchase patterns…The cluster analysis circuitry 622 may implement any suitable technique including statistical analysis, machine learning”; col. 26, lines 9-42, “A connection score representing a frequency and/or volume of promotion sharing activities performed between two consumers is associated with each edge in the social graph…each edge connecting the same two nodes may be associated with a particular category or characteristic of promotions shared between the two consumers”; col. 27, lines 27-48, “In a taste graph, each consumer is represented as a node, and similarities in promotions purchased (or viewed or rated or favorited) by two consumers are represented as an edge or path connecting the nodes representing the consumers”; col. 28, lines 45-49, “In step 1406, a path relevancy score associated with the edge may be retrieved from the taste graph”); 
generating, by a first machine-learned network trained using learning, second trace data for the unobserved portions for the at least some of the devices (808, Fig. 8; 904, Fig. 9; 1006, Fig. 10; col. 4, lines 3-15, “generated, based on consumer profile data, stored consumer activity data, and at least one of: (i) current consumer activity data, (ii) current local context data, and/or (iii) predicted consumer activity data”; col. 19, lines 9-16, “predicted consumer activity data items may include, but are not limited to, data on a predicted future location of the consumer, data on a predicted future purchase activity of the consumer”; col. 7, line 51 – col. 8, line 35; col. 22, line 51 – col. 23, line 9, “consumers who are performing the same or similar activities are likely to have similar interests in promotions and similar purchase patterns”; col. 25, line 19- col. 26, line 3, “the trained machine learning module or system may be used to determine a probability value that a specific consumer is likely to purchase the promotion based on the data inputs of the specific consumer…the machine learning algorithm may generate a probability value…”; col. 30, lines 57-65, “predicted consumer activity data may be automatically generated based on stored consumer activity data, i.e., data on prior activities performed by the consumer”; col. 41, line 40 – col. 42, line 8, “certain promotions may be associated with particular criteria that turn on whether the consumer is at a particular location in relation to their usual travel pattern”; col. 42, lines 9-16, “use location patterns to detect other consumer habits…”);
modeling, by a third machine-learned network, a causal effect of first content to visits of a location from the first graph (col. 24, line 65 – col. 25, line 18, “a predictive model may be programmatically generated by analyzing certain aspects or features of each promotion for each consumer that are useful for predicting the probability that the consumer will purchase the promotion”; col. 30, lines 57-65, “generate a predictive model of future activities performed by the consumer. One exemplary technique may employ a machine learning algorithm that relates past activity to future activities of the same type”; col. 33, lines 43-65, “The predictive model may be generated by analyzing certain aspects or features of each promotion for each consumer that are useful for predicting the probability that the consumer will purchase the promotion”); and 
displaying a prediction of effectiveness of second content based on the causal effect (Fig. 2; col. 10, lines 3-17, “display factors or features that influence how the promotion is displayed to consumers”; col. 19, lines 58-65, “In step 518, for a promotion for which an electronic marketing communication is displayed in step 516, a reason may be provided as to why the promotion is particularly recommended for the consumer”; col. 31, lines 33-47, “The electronic marketing communication may also display a reason 716 for which the promotion is particularly recommended for the consumer”).

	Although Chennavasin discloses generating, by a first machine-learned network trained using learning, second trace data for the unobserved portions for the at least some of the devices as stated above, Chennavasin does not specifically disclose deep learning. However, Ray discloses a first machine-learned network trained using deep learning (Figs. 3-5; ¶0078, “techniques of deep learning are more useful in finding consumer similarities and constructing a consumer graph…deep learning can explore the details of a particular video or TV program—for example, by analyzing natural scene statistics—and thereby ascertain, for example, whether two adverts that were viewed by a given consumer have something in common beyond their subject matter”; ¶0104, “defining a distance comparison is via a deep learning embedding, in which it is possible to learn the best form of the distance metric instead of fixing it as, e.g., the cosine distance”; ¶0111, “Predictive Learning via Rule Ensembles; Natural Language Processing, State Machines; Rule Systems; Probabilistic Models; Expectation-Maximization; and Hidden and maximum entropy Markov models”; ¶0172-¶0173). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chennavasin to include a first machine-learned network trained using deep learning, as taught by Ray because it would more useful in finding consumer similarities and constructing a consumer graph by analyzing natural scene statistics and a deep learning embedding (Ray; ¶0078; ¶0104; ¶0111).

	Chennavasin does not specifically disclose filling-in portions of routes previously traversed by a device. However, Slushtz discloses filling-in portions of routes previously traversed by a device (Abstract, “a reconstructed map of the route”; ¶0022; ¶0028, “Track Completion Unit 201 may include a unit or module able to analyze current user data and historic user data, of a particular end-user device, in order to determine or estimate or deduce therefrom, a route-segment or trip-segment or track-segment that is missing from an already-performed or partially-performed or currently-performed track or trip; and in order to generate a graphical representation or image or on-screen route that corresponds to such estimated missing segment”; ¶0032, “the Track Completion Unit 201 may take into account one or more user-specific data in order to estimate the missing trip segment, or in order to select among two or more possible estimated trip segments from Point A to Point B”; ¶0040, “data-replacement method is utilized, or which data reconstruction method should be used by the other device in order to reconstruct full data items”; ¶0044; ¶0046). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chennavasin to include filling-in portions of routes previously traversed by a device, as taught by Slushtz because it would able to analyze current user data and historic user data, of a particular end-user device, in order to determine or estimate or deduce therefrom, a route-segment or trip-segment or track-segment that is missing from an already-performed or partially-performed or currently-performed track or trip, thereby reconstructing map of the route and reconstructing full data items (Slushtz; Abstract; ¶0028; ¶0040).

As to claim 3, Chennavasin discloses the method of claim 1 further comprising dividing the devices into behavior cohorts, and wherein generating comprises generating, for each device, the second trace data based on patterns from the behavior cohort to which the device is a member (808, Fig. 8; 904, Fig. 9; 1006, Fig. 10; col. 4, lines 3-15, “generated, based on consumer profile data, stored consumer activity data, and at least one of: (i) current consumer activity data, (ii) current local context data, and/or (iii) predicted consumer activity data”; col. 19, lines 9-16, “predicted consumer activity data items may include, but are not limited to, data on a predicted future location of the consumer, data on a predicted future purchase activity of the consumer”; col. 22, line 51 – col. 23, line 9, “consumers who are performing the same or similar activities are likely to have similar interests in promotions and similar purchase patterns”; col. 25, line 19- col. 26, line 3, “the trained machine learning module or system may be used to determine a probability value that a specific consumer is likely to purchase the promotion based on the data inputs of the specific consumer…the machine learning algorithm may generate a probability value…”; col. 30, lines 57-65, “predicted consumer activity data may be automatically generated based on stored consumer activity data, i.e., data on prior activities performed by the consumer”)

As to claim 4, Chennavasin discloses the method of claim 3 wherein dividing comprises dividing based on the first graph (col. 26, lines 43-58, “Edge 1104D is associated with a first category M of the promotions shared between consumers A and D. Edge 1104D′ is associated with a second category N of the promotions shared between consumers A and D”).

As to claim 6, Chennavasin discloses the method of claim 1 wherein forming comprises forming with graph embeddings of similarity in frequency and location for the first and second trace data and in metadata related to behavior linked to the devices (Fig. 6; Fig. 11; 1202, Fig. 12; col. 21, lines 20-37, “cluster analysis circuitry 610 may implement any suitable technique including statistical analysis, machine learning”; col. 22, lines 17-32, “consumers who are or were in the same or similar local context are likely to have similar interests in promotions and similar purchase patterns…cluster analysis circuitry 616 may implement any suitable technique including statistical analysis, machine learning”; col. 22, line 51 – col. 23, line 9, “consumers who are performing the same or similar activities are likely to have similar interests in promotions and similar purchase patterns…The cluster analysis circuitry 622 may implement any suitable technique including statistical analysis, machine learning”; col. 27, lines 27-48, “In a taste graph, each consumer is represented as a node, and similarities in promotions purchased (or viewed or rated or favorited) by two consumers are represented as an edge or path connecting the nodes representing the consumers”; col. 28, lines 45-49, “identify an edge between a first node representing the first consumer and a second node representing a second consumer. In step 1406, a path relevancy score associated with the edge may be retrieved from the taste graph”).

As to claim 7, Chennavasin discloses the method of claim 6 wherein the graph embeddings form a lower dimensional vector from the frequency, location, and metadata (Fig. 5; Fig. 11; 1202, Fig. 12; col. 12, lines 16-36, ““training vector” refers to a vector that may be used in training a machine learning system implementing a machine learning algorithm…”; col. 26, lines 9-42, “A connection score representing a frequency and/or volume of promotion sharing activities performed between two consumers is associated with each edge in the social graph… each edge connecting the same two nodes may be associated with a particular category or characteristic of promotions shared between the two consumers”; col. 27, lines 27-48, “In a taste graph, each consumer is represented as a node, and similarities in promotions purchased (or viewed or rated or favorited) by two consumers are represented as an edge or path connecting the nodes representing the consumers”; col. 28, lines 45-49, “identify an edge between a first node representing the first consumer and a second node representing a second consumer. In step 1406, a path relevancy score associated with the edge may be retrieved from the taste graph”).

As to claim 8, Chennavasin discloses the method of claim 1 wherein modeling comprising modeling with the third machine-learned network trained by determining a first sub-set of other devices exposed to first content of a viewable surface during a period and a second sub-set of the other devices not exposed to the first content of the viewable surface (Fig. 3; Fig. 5; col. 4, lines 41-59, “providing electronic marketing communications of promotions to consumer interfaces during automatically selected time periods that are deemed appropriate for a consumer. The ability to recommend promotions for purchase at appropriate times is important in a promotion and marketing service”; col. 7, line 51 – col. 8, line 35; col. 45, lines 41-53).

As to claim 9, Chennavasin discloses the method of claim 8 wherein determining comprises determining with an aggregation of based on the first and second trace data and based on another source (Figs. 5-6; col. 1, lines 40-49, “determining, using processing circuitry, a promotion score for each of the plurality of promotions. Each promotion score is determined based on consumer profile data, stored consumer activity data, and at least one of: current consumer activity data, current local context data, or predicted consumer activity data. The method further includes outputting indications configured to generate electronic marketing communications associated with the plurality of promotions based on the promotion scores of the plurality of promotions”).

As to claim 10, Chennavasin discloses the method of claim 1 wherein modeling comprises modeling the causal effect with the third machine-learned network trained with a counter factual probability (Fig. 5; 808, Fig. 8; 1010, Fig. 10; col. 24, line 65 – col. 25, line 18, “a predictive model may be programmatically generated by analyzing certain aspects or features of each promotion for each consumer that are useful for predicting the probability that the consumer will purchase the promotion”; col. 25, lines 19-51, “the trained machine learning module or system may be used to determine a probability value that a specific consumer is likely to purchase the promotion based on the data inputs of the specific consumer”).

As to claim 11, Chennavasin discloses the method of claim 10 wherein modeling comprises modeling with the third machine-learned network trained with minimization of distances between pairs of the devices based on the similarities and identifying a likelihood given the first sub-set not being exposed to the first content (col. 26, lines 9-42, “A connection score representing a frequency and/or volume of promotion sharing activities performed between two consumers is associated with each edge in the social graph… each edge connecting the same two nodes may be associated with a particular category or characteristic of promotions shared between the two consumers”).

As to claim 12, Chennavasin discloses the method of claim 8 wherein modeling comprises modeling with the third machine-learned network trained with a probability of visitation of the location based on the first and second trace data and an embedding from the forming of the first graph for before the period (Fig. 5; 808, Fig. 8; 1010, Fig. 10; col. 24, line 65 – col. 25, line 18, “a predictive model may be programmatically generated by analyzing certain aspects or features of each promotion for each consumer that are useful for predicting the probability that the consumer will purchase the promotion”; col. 25, lines 19-51, “the trained machine learning module or system may be used to determine a probability value that a specific consumer is likely to purchase the promotion based on the data inputs of the specific consumer”; col. 26, lines 9-42, “a social graph generator and processor circuitry may use data in the historical database 110 to generate a social graph. A connection score representing a frequency and/or volume of promotion sharing activities performed between two consumers is associated with each edge in the social graph”).

As to claim 13, Chennavasin discloses the method of claim 1 wherein modeling comprises modeling a probability of viewing (col. 24, line 65 – col. 25, line 18, “a predictive model may be programmatically generated by analyzing certain aspects or features of each promotion for each consumer that are useful for predicting the probability that the consumer will purchase the promotion”).

As to claim 14, Chennavasin discloses the method of claim 1 further comprising identifying covariates of the first graph and predicting the effectiveness, wherein displaying comprises displaying the covariates and the effectiveness (Fig. 2; col. 10, lines 3-17, “display factors or features that influence how the promotion is displayed to consumers”; col. 19, lines 58-65, “In step 518, for a promotion for which an electronic marketing communication is displayed in step 516, a reason may be provided as to why the promotion is particularly recommended for the consumer”; col. 31, lines 33-47, “The electronic marketing communication may also display a reason 716 for which the promotion is particularly recommended for the consumer”).

As to claim 15, Chennavasin discloses the method of claim 1 wherein displaying comprises displaying causal relationships in relation to the second content, timing of the second content, and location of the second content (514-518, Fig. 5; col. 10, lines 3-17, “display factors or features that influence how the promotion is displayed to consumers”; col. 19, lines 58-65, “In step 518, for a promotion for which an electronic marketing communication is displayed in step 516, a reason may be provided as to why the promotion is particularly recommended for the consumer”; col. 31, lines 33-47, “The electronic marketing communication may also display a reason 716 for which the promotion is particularly recommended for the consumer”).
As to claim 21, it is rejected for the same reasons set forth in claim 1 above. In addition, Chennavasin discloses a product including: non-transitory machine-readable media; and instructions stored on the machine-readable media, the instructions configured to, when executed, cause the processor (Fig. 2 and 4; col. 13, line 38 – col. 14, line 24; col. 16, lines 29-67).

As to claim 22, it is rejected for the same reasons set forth in claim 2 above.

As to claim 23, it is rejected for the same reasons set forth in claim 3 above.

As to claim 24, it is rejected for the same reasons set forth in claim 4 above.

As to claim 25, it is rejected for the same reasons set forth in claim 1 above. In addition, Chennavasin discloses a system including: a processor; and memory including instructions configured to, when executed, cause the processor (Fig. 2 and 4; col. 13, line 38 – col. 14, line 24; col. 16, lines 29-67).

Conclusion
Applicant’s arguments with respect to claim(s) 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(1)	Applicant asserts on page 6 of Remarks that Claim 1, as amended, recites generating, by a first machine-learned network trained using deep learning, second trace data that fills-in the unobserved portions of the corresponding routes previously traversed by the at least some of the devices. Applicants submit that the cited references fail to describe or teach the aforementioned features. Chennavasin describes predicted future locations of a consumer, detecting consumer habits, and predicting consumer activity (e.g., see Chennavasin, col. 7, line 51 - col. 8 line 35 and col. 22 line 19 - col. 23 line 9).
	Examiner respectfully disagrees. Chennavasin discloses trace data showing corresponding routes previously traversed by devices over time in a region (Fig. 19; col. 42, lines 47-58, “At action 1904, a consumer location pattern is determined using the local context data. The consumer location pattern includes a plurality of locations and times which serve to indicate a pattern of behavior by the consumer. Frequently visited locations may be identified by the system”). 
In addition, reference Slushtz is relied upon to teach the amended limitation of “filling-in portions of routes previously traversed by a device”.

(2)	 Applicant asserts on page 7 of Remarks that dependent claim 10 recites that modeling comprises modeling the casual effect with the third machine-learned network trained with a counter factual probability. Chennavasin describes determining a likelihood that a particular even will occur (e.g., see Chennavasin, col. 25, lines 19-51). However, nowhere does Chennavasin discuss counterfactuals or determining the comparative probability of events.
	Examiner respectfully disagrees. Chennavasin discloses counterfactuals or determining the comparative probability of events (Figs. 9-10; Fig. 21; col. 25, line 52 – col. 26, line 3, “In step  1006, the trained machine learning algorithm in the machine learning module may be programmatically executed based on the vector. In step 1008, the machine learning algorithm may generate a probability value indicating whether the vector indicates that the consumer is likely to be a “positive” or “negative” example. In step 1010, a promotion score may be determined based on the probability value. The promotion score may be proportional to the probability value in some embodiments.
	In addition, Ray discloses counterfactuals or determining the comparative probability of events at paragraphs [0111], [0126], [0127: “where “X” means “multiply”, where w_ are weighting factors, P(d_i, d_j|Y) is a conditional probability (the probability of observing device i and device j belong to same user, if Y has the same value for both, and Z is a normalizing factor. Thus, Y may be an IP address. (The value of the conditional probability may be 0.80). Each data source gets a different weighing factor: for example, login data can be weighted higher than IP addresses. The weights can be fixed, or learned from an independent validation dataset”], [0146], [0152], and [0156].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUNGWON CHANG/
Primary Examiner, Art Unit 2454
September 26, 2022